Motion by the respondent, Rene G. Garcia, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on August 20, 1997. By decision and order on application of this Court dated January 29, 2008, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to the Honor*751able Jerome M. Becker, as Special Referee to hear and report. By opinion and order of this Court dated February 24, 2009, the respondent was suspended from the practice of law for a period of one year, commencing March 24, 2009, based on the Special Referee’s report which sustained all 10 charges of professional misconduct (see Matter of Garcia, 61 AD3d 169 [2009]). By decision and order on motion of this Court dated March 9, 2010, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to practice as an attorney. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness dated July 23, 2010, and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent, Rene G. Garcia, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Rene G. Garcia to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Dillon, JJ., concur.